Citation Nr: 0636163	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  94-49 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for hypertension.

2.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for spinocerebellar ataxia, type 3.

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment allowance.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and Ms. F.D.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, and from January to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This decision addresses only the merits of issues number 2 
and 3 above.  Issues numbered 1 and 4 are REMANDED to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran will be notified if further action is needed from 
him on the remanded issues.

At the June 2006 Board hearing, the veteran raised issues of 
depression, and disabilities affecting his low back, 
bilateral hips, and right leg (see transcript, pp. 27-28).  
The testimony could be construed as new, informal claims.  
This matter is REFERRED to the RO for appropriate action.

The issues of increased evaluation for arthritis in the left 
knee and for ligamentous instability of the left knee will be 
addressed in a separate Board remand order.  



FINDING OF FACT

At the June 2006 Board hearing, prior to a decision in the 
appeal, the veteran withdrew his appeal on whether new and 
material evidence was submitted to reopen a claim of 
entitlement to service connection for spinocerebellar ataxia, 
type 3, and on entitlement to automobile and adaptive 
equipment or adaptive equipment allowance.


CONCLUSION OF LAW

The criteria for withdrawal of substantive appeal on whether 
new and material evidence was submitted to reopen a claim of 
entitlement to service connection for spinocerebellar ataxia, 
type 3, and on entitlement to automobile and adaptive 
equipment or adaptive equipment allowance, are met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.101(d).  Any statutory tribunal, like the Board, 
must ensure its jurisdiction over a case before deciding its 
merits, and a potential jurisdictional defect may be raised 
by the tribunal, sua sponte, or by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal 
may be withdrawn on the record at a hearing any time before 
the Board issues a decision.  38 C.F.R. § 20.204(b).  At the 
June 2006 Board hearing, the veteran expressed his desire to 
withdraw his appeal of the issue of whether new and material 
evidence has been submitted to reopen the spinocerebellar 
ataxia service connection claim and claim of entitlement to 
automobile or adaptive equipment or allowance.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration as to those claims.  As such, the Board does 
not have appellate jurisdiction over them, and they are 
dismissed.


ORDER

The appeal on (1) whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for spinocerebellar ataxia, type 3; and 
(2) entitlement to automobile and adaptive equipment or for 
adaptive equipment allowance is dismissed for lack of Board 
jurisdiction.


REMAND

New and Material Evidence to Reopen - Service Connection for 
Hypertension 

While the Board regrets the delay in the adjudication of this 
matter, it concludes that a remand is warranted to ensure 
compliance with recent change in the law concerning due 
process procedures in "new and material evidence" claims.  

In February 1997, the Board denied service connection for 
hypertension on the basis that clear and convincing evidence 
established that the veteran had hypertension prior to entry 
onto active duty in January 1991, and that his hypertension 
did not undergo an increase in disability during his active 
military service.  The veteran did not appeal this decision.  

At no time has the veteran contended, nor does the record 
show, hypertension during the initial period of service in 
the 1960s.  The crux of this claim is whether hypertension, 
shown in clinical records to have pre-dated entrance into 
National Guard service, became aggravated during an 
approximately four-month period in 1991.      

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the U.S. Court of Appeals for Veterans Claims (Court) 
decided that VA's duty to notify a claimant seeking to reopen 
a claim included notice of evidence and information necessary 
to reopen the claim and to establish entitlement to the 
underlying service connection claim.  The Court further 
determined that VA must, in the context of a claim to reopen, 
address the specific basis or bases for prior denial and 
respond with a notice that specifically describes what 
evidence would be necessary to substantiate the element(s) 
required to establish service connection as deemed 
insufficient in the previous denial.  A notice compliant with 
Kent must be sent on remand.

TDIU

Service connection is in effect for a left knee disability.  
Separate ratings of 30 percent (effective May 14, 2004) and 
10 percent (effective April 28, 1991) are in effect for, 
respectively, chronic medial collateral ligament sprain with 
laxity in the left knee and for residuals of left knee 
injury, with arthritis.  The combined disability rating, to 
date, is 40 percent, effective May 14, 2004.  
  
In addition to the pending appeal concerning service 
connection for hypertension, appeal is pending on whether 
higher ratings are warranted for left knee injury residuals, 
including arthritis, and for left knee ligament sprain with 
laxity.  As addressed in a separate remand order, the Board 
has concluded that further evidentiary development is needed 
on the left knee disability increased rating claim.  Because 
a determination of whether TDIU, whether schedular or 
extraschedular, is warranted would be materially affected by 
any ratings that may be assigned for the left knee 
disability, the Board concludes that a decision on the TDIU 
claim should be deferred pending further evidentiary 
development as directed in the separate remand order specific 
to the left knee disability claim.             

Accordingly, the above matters are REMANDED for the following 
actions:

1.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file while the case is in remand status. 


2.  Send the veteran a notice consistent 
with 38 U.S.C.A. § 5103(a) and Kent that 
notifies the veteran that his claim for 
service connection for hypertension was 
previously denied on the basis that clear 
and convincing evidence established that 
the veteran had hypertension prior to 
entry onto active duty in January 1991, 
and that his hypertension did not undergo 
an increase in disability during his 
active military service, and that informs 
him of (a) specific evidence and 
information necessary to reopen the 
hypertension claim; and (b) what specific 
evidence would be required to substantiate 
the element(s) needed to grant service 
connection for hypertension.  

3.  Also advise the veteran that he may 
submit any additional evidence concerning 
his hypertension and his claim of 
entitlement to TDIU not already of record 
while the case is on remand status.  If he 
needs VA assistance to obtain such missing 
records, then he must supply sufficient 
information about the sources of such 
evidence to enable VA to assist him.  If 
he does so, then help him obtain the 
missing records consistent with the duty 
to assist.  

4.  Following the above development, and 
completion of the Board's development 
directives as set forth in a separate 
remand order specific to the left knee 
disability increased rating claims, the RO 
should review and readjudicate the claims 
addressed in this remand order.  If any 
benefit sought on appeal remains denied, 
then issue a Supplemental Statement of the 
Case (SSOC) that discusses governing law 
and regulations and a summary of all 
evidence added to the record after the 
issuance of the last SSOC.  Provide the 
veteran and his representative an 
opportunity to respond to it.  Thereafter, 
if in order, return the appeal to the 
Board.   

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


